DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-15 in the reply filed on 10/28/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (US20190375003A1).
Regarding Claim 1, Mark teaches a three-dimensional (3D) printer [0008], comprising: 
an ejector comprising a nozzle [0039]; 
a heating element 204 configured to heat a solid metal in the ejector [0049], thereby maintaining liquid metal within the ejector; (Figure 9)
a coil 948 wrapped at least partially around the ejector [0049]; (Figure 9)
a power source 947 configured to supply one or more pulses of power to the coil [0049] capable of causing one or more drops of the liquid metal to be jetted out of the nozzle [0049];
 a substrate in the form of a print bed 16 configured to support the one or more drops as the one or more drops solidify to form a 3D object; [0058]
and a gas source configured to supply an inert or anoxic gas [0007] which is capable of causing an oxygen concentration to be less than about 5% proximate to the one or more drops, the 3D object, or both.
Regarding Claim 2, the gas source is configured to direct a gas toward the one or more drops, the 3D object, or both, and configured to direct nitrogen gas [0044] such as a nitrogen concentration that is from about 90% to about 99.5%.  
Regarding Claims 3-4, the gas source comprises an adjustable nozzle [0066] which may be adjusted with a ceramic collet which can vary or diect the gas over the droplets [0066] (Figure 15)
Regarding Claim 5, the adjustable nozzle directs gas towards the towards the droplets and the part being made [0066] and the nozzle is configured to move in three degrees of freedom [0005] therefore the location of the droplet meeting the parts varies as the 3D object is printed and the nozzle moves. 
Regarding Claim 6, the structure of the gas source directing the gas is considered capable of causing the nitrogen concentration to increase proximate to the one or more drops of the liquid metal, the 3D object, or both, which causes the concentration of oxygen to decrease proximate to the one or more drops of the liquid metal, the 3D object, or both.  
Regarding Claim 7, the gas source directing the gas is considered capable of causing the nitrogen concentration to be from about 90% to about 99.5% proximate to the one or more drops of the liquid metal, the 3D object, or both, and causes the oxygen concentration to be from about 0.5% to about 5% proximate to the one or more drops of the liquid metal, the 3D object, or both.  
Regarding Claim 8, The 3D printer of claim 1, further comprising a chamber having the nozzle and the build plate positioned at least partially therein (See Claim 25) wherein the gas source is configured to direct a gas into the enclosure [0067] and the gas supply is capable of  supplying gas in the form of nitrogen with a concentration that is from about 90% to about 99.5%, causing the nitrogen concentration in the enclosure to be from about 90% to about 99.5%, which causes the oxygen concentration in the enclosure to be less than about 5%.  
Regarding Claim 9, the heating element, the coil, or both are not positioned within the enclosure but in a separate chamber 106 [0044] (figure 9) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US20190375003A1) in view of Prasad (US4931070). 
Regarding Claim 10, and the limitation wherein the gas source comprises a membrane nitrogen generator, Mark teaches a pressure swing adsorption generator which may supply nitrogen [0068] may be used but does not specify that a membrane nitrogen generator was used specifically. However, Prasad teaches that the conventional method of achieving high nitrogen purity by air separation is with a membrane surface (Col. 1, Lines 10-30). Therefore, an ordinary artisan seeking to produce dry, inert gas for the inert gas feed of Mark would look to the nitrogen membrane generator of Prasad for the purpose of forming dry, high purity nitrogen from air, a widely available feedstock. 
Regarding Claim 11, 13-14, Mark teaches a heating element capable of heating a solid aluminum in the ejector [0049], thereby causing the solid aluminum to change to a liquid aluminum within the ejector; an enclosure having the nozzle and the substrate positioned therein (See Claim 25); See Claims 1-9 rejections for additional limitations met by Mark 
Regarding Claim 12, the inert gas structure is configured to introduce a first gas into the enclosure is also capable of introducing a second gas into the enclosure, wherein the second gas has an inert concentration that is that is from about 90% to about 99.5%, 
Regarding Claim 15, Mark teaches a sensor in the enclosure [0070], wherein the sensor is configured to measure the nitrogen concentration in the enclosure, the oxygen concentration in the enclosure, or both, and wherein the flow rate (pumping) of the first gas into the enclosure in response to the nitrogen concentration, the oxygen concentration, or both. [0070]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738